Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 1 of 10




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

   CASE NO. 19-cr-00330-MSK-GPG-1

   UNITED STATES OF AMERICA,

                  Plaintiff,

   v.

   MANUEL RAMIREZ-ARROYO,

               Defendant.
   _____________________________________________________________________________

                    RESPONSE TO GOVERNMENT’S MOTION TO
                       RESCIND PRETRIAL RELEASE ORDER
   ____________________________________________________________________________

          The government believes that Mr. Ramirez-Arroyo (“Mr. Ramirez”) is among the small

   group of people who must be detained pending trial. It persists in this belief despite the fact that

   both a state and a federal magistrate judge have now found Mr. Ramirez to be a good candidate

   for pretrial release. Those judges have done so with good reason—suitable conditions exist to

   ensure that Mr. Ramirez presents no risk of flight or danger to the community. In seeking review

   of the federal magistrate judge’s decision to release Mr. Ramirez to his daughter as third-party

   custodian, the government offers nothing meaningfully new in terms of evidence or argument—it

   merely asks this court to reach a different result. This Court should reject the government’s

   invitation, and deny its motion to rescind the magistrate judge’s release order (Doc. No. 14).
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 2 of 10




      I.        Background.

            Local authorities in Mesa County arrested Mr. Ramirez in June. (Doc. No. 14-1 at 6.) He

   was released on bond a short-time later, and in July, the federal government indicted him on a

   single illegal reentry count, 8 U.S.C. § 1326(a), (b)(1). (Id. at 11; Doc. No. 1.)

            Earlier this week, Mr. Ramirez appeared for a detention hearing before Magistrate Judge

   Crews. (Doc. No. 14-1.) After carefully considering the parties’ evidence and argument, Judge

   Crews ordered Mr. Ramirez released to his daughter’s custody, pending probation’s assessment of

   her residence. (Doc. No. 14-1 at 17-21.) Probation subsequently confirmed to undersigned

   counsel that Mr. Ramirez’ daughter’s residence was visited and approved as appropriate for

   release.

            The government now seeks to rescind the release order, and this Court briefly stayed Mr.

   Ramirez’ release to consider the government’s motion and Mr. Ramirez’ response. (Doc. No. 15.)

      II.       Legal Framework.

            “In our society liberty is the norm, and detention prior to trial or without trial is the carefully

   limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). It is for this reason that

   the Bail Reform Act significantly favors release over detention. See, e.g., United States v. Byrd,

   969 F.2d 106, 109 (5th Cir. 1992). “Generally, the Act allows the detention of a defendant pending

   trial only if a judicial officer finds that no condition or combination of conditions will reasonably

   assure the appearance of the person as required and the safety of any other person and the

   community.” United States v. Ingle, 454 F.3d 1082, 1084 (10th Cir. 2006) (emphasis added).




                                                        2
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 3 of 10




             The government bears the burden of proving risk of nonappearance by a preponderance of

   the evidence, and dangerousness to any other person or the community by clear and convincing

   evidence. United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003).

             This Court reviews a magistrate judge’s release order de novo. 18 U.S.C. § 3145(a)(1). Its

   decision on release is guided by four factors under 18 U.S.C. § 3142(g): (1) the nature and

   circumstances of the offense; (2) the weight of the evidence; (3) the history and characteristics of

   the defendant; and (4) the nature and seriousness of the danger to any person or the community.

   III.      The government has failed to prove that no conditions of release will reasonably
             assure Mr. Ramirez’s appearance and the safety of the community.

             The government argues that Mr. Ramirez should be detained because he’s charged with

   illegal reentry and faces immigration consequences, because he allegedly fled from state officers

   when faced with arrest this summer, and because (in its view) its evidence against Mr. Ramirez is

   strong. The government is wrong, and in fact the § 3142(g) factors overwhelmingly favor Mr.

   Ramirez’ release.

          A. The government seeks to impose a presumption of detention where none exists.

             The government argues (at 5, 10) that Mr. Ramirez should be detained because he is

   charged with illegal reentry—an offense, it says, that has a “unique posture.” That is, Mr. Ramirez

   faces likely removal from the United States.

             But of course, potential immigration consequences are attendant in every illegal reentry

   charge; the offense is predicated on a defendant’s alleged unlawful presence in the country. The

   government’s argument, therefore, amounts to seeking a categorical rule of detention for

   individuals charged with illegal reentry.


                                                     3
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 4 of 10




          But that’s an argument that’s contradicted by the Bail Reform Act, which does not include

   illegal reentry among the offenses subject to presumptive detention. See § 3142(e)(3). And it is

   similar to an argument rejected by the Tenth Circuit, which has explained that the risk of

   involuntary removal by immigration officials is not proof that a defendant would flee, such as

   would support pretrial detention. See United States v. Ailon-Ailon, 875 F.3d 1334 (10th Cir. 2017).

   It is, in short, an argument that should be rejected outright by this Court.

          Unsurprisingly, courts around the country have released defendants charged with illegal

   reentry. See, e.g., United States v. Lizardi-Maldonado, 275 F. Supp. 3d 1284, 1292-95, 1300 (D.

   Utah 2017); United States v. Vasquez-Benitez, 919 F.3d 546, 551 (D.C. Cir. 2019).

      B. Mr. Ramirez’s alleged flight from state law enforcement this summer is not proof by
         a preponderance of the evidence that no conditions of release exist to assure his
         appearance in these federal proceedings, let alone proof by clear and convincing
         evidence that he presents a danger to the community.

          The government also argues (at 6-8) that Mr. Ramirez’ alleged flight when pulled over by

   state troopers this summer meets its burden of establishing that no conditions exist to either assure

   his appearance or protect the community. It cites no authority in support of either proposition, and

   the inference it seeks to draw isn’t persuasive.

          As to flight, the government contends that because Mr. Ramirez allegedly fled arrest, he

   won’t show up for court. But that’s a false equivalency, and certainly not proof by a preponderance

   of the evidence. Flight from law enforcement on the side of the road, in a moment of panic, is

   completely separate from choosing to appear in court for federal proceedings after that arrest. The

   time for reflection, as well as the significant additional consequences of flight (from putting his

   third-party custodian daughter in a compromised situation, to foreclosing any possible challenge


                                                      4
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 5 of 10




   in immigration court, to being held in contempt or charged with new crimes), all strongly militate

   against that possibility, and indicate that Mr. Ramirez will appear as ordered.

           That’s of course not to say that the allegations in the state trooper’s probable cause affidavit

   are not serious. As Magistrate Judge Crews recognized, they present “troubling circumstances”

   (Doc. No. 14-1 at 20), and if proven, then Mr. Ramirez made a very poor decision, one that made

   a bad situation worse. He will have to answer those accusations in state court, where, notably, the

   state court considering that very conduct nonetheless allowed Mr. Ramirez to be released on bond.

   (Doc. No. 14-1 at 11).

           Additionally and importantly, every indication is that this appears to be an isolated incident,

   one deeply out of character for Mr. Ramirez. Indeed, there is no suggestion in the record that Mr.

   Ramirez has ever failed to appear for court, or that he ever engaged in conduct similar to the

   allegations in the state police report.

           Courts routinely recognize in other contexts that people sometimes act entirely out of

   conformity with their character, and that such aberrations may be mitigating. Cf. United States v.

   Working, 224 F.3d 1093 (9th Cir. 2000) (judicial finding that the defendant’s crime was “aberrant

   conduct” can serve as justification for downward departure from sentencing guidelines); United

   States v. Williams, 610 F.3d 271, 279 n. 9 (5th Cir. 2010) (death penalty jury may find, as a

   mitigating factor, that the crime was out of character and an isolated incident); Torres-Guzman v.

   INS, 804 F.2d 531 (9th Cir. 1986) (to determine whether to suspend deportation based, in part, on

   a finding of good moral character, immigration court may not base its finding on a single, isolated

   incident, but rather must weigh the favorable and unfavorable facts in evidence). This Court



                                                      5
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 6 of 10




   should do the same here, and reject the government’s effort to define Mr. Ramirez’ character on a

   single (and still unproven) incident.

           As to risk, the government doesn’t offer much at all. It doesn’t argue that Mr. Ramirez

   presents a risk to any person, just that he presents a broadly conceived danger to the community.

   To support that assertion, it relies solely on the state trooper’s probable cause affidavit, noting the

   potential risks created during that incident.

           But it bears repeating that the government’s burden here is clear and convincing evidence,

   meaning that its evidence must “place[s] in the ultimate factfinder an abiding conviction that the

   truth of its factual contentions are highly probable.” Colorado v. New Mexico, 467 U.S. 310, 316

   (1984) (citations and internal quotation marks omitted). This lone incident, and the speculation of

   future risks attendant in speculative future flight, does not meet this standard. And the government

   fails to point to anything else on this prong. Compare, e.g., Vasquez-Benitez, 919 F.3d at 551

   (affirming release of defendant charged with illegal reentry, notwithstanding instances of violence

   against others in past).

       C. The weight of the evidence is speculative at this early stage, and, in any event, is only
          one factor.

           Naturally, the government believes it has a strong case. (Gov’t Mtn. at 8-9.) Defense

   counsel, however, received discovery only yesterday, and so can take no position on the weight of

   the evidence, let alone any potential collateral attacks on the procedural validity of Mr. Ramirez’

   prior removal order. See 8 U.S.C. § 1326(d).

           But even accepting the government’s representation, its implication that Mr. Ramirez is

   less likely to appear doesn’t follow. His priority, plainly, is to remain in the United States with his

   family and community. And even if this factor can be said to favor the government, the other
                                               6
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 7 of 10




   factors nonetheless warrant release.     See, e.g., Vasquez-Benitez, 919 F.3d at 551 (release

   appropriate despite strong evidence in illegal reentry case, because other factors favored release);

   Lizardi-Maldonado, 275 F. Supp. 3d at 1293 (same).

       D. The § 3142(g) factors overwhelmingly support Mr. Ramirez’ release to his daughter
          as third-party custodian.

           The government doesn’t contest that Mr. Ramirez has strong community ties in Colorado.

   He and his wife of 26 years reside in Rifle, along with his daughter and his two grandchildren. He

   works with his daughter as part of an auto glass franchise. His parents reside in nearby Carbondale,

   as well as his two sisters. (Doc. No. 14-1 at 20.)

           Many family members supported Mr. Ramirez at the detention hearing, and six people

   wrote letters attesting to his strong character, describing him as “a caring and engaging father,” a

   man who “worked incredibly hard to bring financial stability to his loved ones,” “an individual of

   purpose and great values,” “a valued member of our community,” and “a family man whose only

   purpose is to be a good example for these children.” (Doc. No. 11-1.)

           Mr. Ramirez’ criminal record consists only of a twenty-three year old attempted controlled

   substance conviction (which is too old to even accrue criminal history points, see U.S.S.G.

   § 4A1.2(e)), and a fourteen-year old illegal reentry conviction (which barely accrues points). As

   Magistrate Judge Crews observed, nothing in his past convictions “indicates a history of violent

   criminal behavior.” (Doc. No. 14-1 at 20.) And as the D.C. Circuit recently explained, “illegal

   reentry is a nonviolent crime.” Vasquez-Benitez, 919 F.3d at 551.

           The government’s motion is conspicuously quiet about these factors favoring release. But

   these reasons help demonstrate why two judges have now determined that Mr. Ramirez need not

   be detained prior to facing trial.
                                                    7
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 8 of 10




          That is, a state judge in Mesa County, considering factors similar to those under § 3142,

   see Colo. Rev. Stat. § 16-4-103 (listing factors for bond and conditions of release), permitted Mr.

   Ramirez’ release on bond. Judge Crews, similarly, determined that the government had not met

   its burden for detention, and that Mr. Ramirez could be released to the custody of his daughter, as

   third-party custodian.

          Finally, the government never explains why the third-party custodian condition of release

   is unworkable here—it merely says that Mr. Ramirez had family ties in June and that didn’t keep

   him from running from the police. (Gov’t Mtn. at 8.) But being a third-party custodian is a

   meaningful commitment, and flight would put his daughter, with whom Mr. Ramirez lives and

   works, in a precarious position. It would also prevent him from ever challenging his potential

   removal from this country; indeed, “he must not flee if he wishes to preserve his opportunity to

   obtain withholding of removal in his immigration case.” Vasquez-Benitez, 919 F.3d at 551.

          All told, two magistrate judges, and not the government, got it right as to Mr. Ramirez—

   the presumption against detention is soundly applied.




                                                   8
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 9 of 10




      IV.      Conclusion.

            The government failed to meet its burden of proving that Mr. Ramirez must be detained.

   Accordingly, Mr. Ramirez respectfully moves the court to deny the government’s motion to

   rescind the magistrate judge’s release order in this case.



                                                 Respectfully submitted,

                                                 VIRGINIA L. GRADY
                                                 Federal Public Defender



                                                 s/Laura Suelau
                                                 LAURA SUELAU
                                                 Assistant Federal Public Defender
                                                 633 17th Street, Suite 1000
                                                 Denver, CO 80202
                                                 Telephone: (303) 294-7002
                                                 FAX: (303) 294-1192
                                                 laura.suelau@fd.org
                                                 Attorney for Defendant




                                                     9
Case 1:19-cr-00330-MSK-GPG Document 20 Filed 08/02/19 USDC Colorado Page 10 of 10




                                   CERTIFICATE OF SERVICE


          I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk
   of Court using the CM/ECF system which will send notification of such filing to the following e-
   mail addresses:

          Peter Hautzinger, AUSA
          Email: Peter.Hautzinger@usdoj.gov

          Aaron M. Teitelbaum, AUSA
          Aaron.Teitelbaum@usdoj.gov

   and I hereby certify that I have mailed or served the document or paper to the following non
   CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
   name:

          Manuel Ramirez-Arroyo                 (via Mail)


                                                s/Laura Suelau
                                                LAURA SUELAU
                                                Assistant Federal Public Defender
                                                633 17th Street, Suite 1000
                                                Denver, CO 80202
                                                Telephone: (303) 294-7002
                                                FAX: (303) 294-1192
                                                laura.suelau@fd.org
                                                Attorney for Defendant




                                                   10
